DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29 are /are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Broker et al. (Broker_1) (Patent No. US 7,523,337)
Regarding claim 26 Broker_1 discloses A method comprising: receiving a supply voltage, via a supply rail, [power supply voltage supplied thought the supply rail as shown in Fig. 3-8, output voltages] from a voltage regulation circuitry [VRM] corresponding to a commanded voltage; [based on desired output voltage ] receiving telemetry information from the voltage regulation circuitry, [col.1, line 65-col.2, line 5 and Fig.6, col.3, lines 55-64]
Wherein the telemetry information is provided on an interface separate from the supply rail; [Fig.6, lines 610 is separate from the voltage line as shown in the Fig.6] and Application. No. 16/505,6135 Examiner: CHOUDHURY Docket No: 01.P26808C2-C1Art Unit: 2838determining allowable voltage command values for later operation based on the telemetry information. [col.3, lines 46-col.4 line 15]  
Regarding claim 27 Broker_1 discloses temperature of a voltage regulator of the voltage regulation circuitry. [col.1, line 65-col.2, line 5] 
Regarding claim 28 Broker_1 discloses the telemetry information includes voltage and current information.  [col.1, line 65-col.2, line 5] 
Regarding claim 29 Broker_1 discloses the voltage regulation circuitry includes a circuitry to monitor temperature of a voltage regulator of the voltage regulation circuitry. col.1, line 65-col.2, line 5 and Fig.6, col.3, lines 55-64] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Broker et al. (Broker)(Pub NO.: US 2007/0070673) in view of Broker et al. (Broker_1) (Patent No. US 7,523,337)

Regarding Claims 2,10 and 14 Broker teaches   An apparatus [Fig.7] comprising: a portion of a first voltage regulator (VR) to provide a first power supply voltage to a first power domain via a first power rail; [[0025], VRs. Different VR provides power to different cores] a portion of a second VR portion to provide a second power supply voltage to a second power domain separate from the first power domain; [[0025], VRs. Different VR provides power to different cores]  a first interface to receive a voltage command request from a processor, [[0036]-[0037]request signal] wherein the voltage command request is to set a power supply delivered by at least one of the first and second VR portions; [[0022], [0025 and [0037] request to supply power] 
Regarding claim 1 Broker does not explicitly teach a second interface to provide telemetry information associated with at least one of the first and second VR portions to the processor, wherein the telemetry information is provided on the second interface separate from the first supply rail and the second supply rail.
However, Broker_1 teaches a second interface [Fig.6, interface between the CPU 102 and VRM 160] to provide telemetry information associated with at least one of the first and second VR portions to the processor, wherein the telemetry information is provided on the second interface separate from the first supply rail and the second supply rail. [col.1, line 65-col.2, line 5 and Fig.6, col.3, lines 55-64]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing data of the invention to use telemetry bus of Broker_1 in Broker’s system to exchange information between the processor and the voltage regulators. A person with ordinary skill in the art would have been motivated to combine Broker and Broker_1 to improve system performance and reduce the cost of the system. [Background of Broker_1]
Regarding Claim 3, 11 and 15 Broker_1 taches:  the telemetry information includes voltage and current information.  [col.1, line 65-col.2, line 5 and Fig.6, col.3, lines 55-64]
Regarding claims 4, 12 and 16 Broker_1 teaches one or more circuits to monitor temperature of at least one of the first and second VR portions.  .  [col.1, line 65-col.2, line 5]
Regarding Claims 5, 13, 17 and 25 Broker teaches:  wherein the first VR portion is to provide an initial first power supply to the first power domain, wherein the initial first power supply has a voltage level lower than the first power supply. [Voltage drop due to path resistance]  
Claims 6-9 and 18-21, 23, are rejected because subject matter of the claims are implementation design details, which a skilled person would consider applying when designing a system. Since all the claimed elements were design details and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictableresults to one of ordinary skill in the art. KSR, 550 U.S. at_, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S.273, 282
Claim 22 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 22 is rejected under a similar rational as that of claim 1 above.  Regarding claim 22 Broker_1 further teaches one or more circuitries to determine a temperature of the first VR section and/or the second VR section, and to provide the temperature to the processor. [col.1, line 65-col.2, line 5, col.4, lines 5-20]
Regarding claims 24 Broker_1 teaches the telemetry information includes voltage and current information.  [col.1, line 65-col.2, line 5, col.4, lines 5-20]
Claim 30  is rejected under 35 U.S.C. 103 as being unpatentable over in view of Broker et al. (Broker_1) (Patent No. US 7,523,337)
Claim 30 is rejected because subject matters of the claim are implementation design details, which a skilled person would consider applying when designing a system. Since all the claimed elements were design details and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at_, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S.273, 282

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186